DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2021 has been entered.

Status of Claims
Claims 1-14 are pending and under consideration for patentability; claims 1 and 8 have been amended.  

Response to Arguments
Applicant’s arguments dated 12 March 2021 have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
Applicant has amended the independent claims to more explicitly recite using fixed body electrodes and wherein mitigating the distortion of the EP map comprises correcting the position of the reference catheter in order to provide a new reference signal.  The Examiner has addressed the amended limitations in the updated text below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. (US 2009/0030307 A1) in view of Cohen et al. (US 2019/0069954 A1).
Regarding claims 1 and 8, Govari discloses a method and system for electrophysiological mapping ([0005], [0031], [0040]) comprising
receiving a plurality of electrocardiogram signals acquired by a mapping catheter at a plurality of locations on a surface of a heart of a patient ([0031], [0046], [0058])
receiving a reference ECG signal from a reference catheter positioned at a nominal location in a coronary sinus of the patient ([0039])
receiving position signals indicative of a position of the reference catheter in the CS ([0040])
calculating an electrophysiological map of at least part of the heart, by time-referencing the ECG signals relative to the reference ECG signal ([0039] - [0040])
based on the position signals, estimating a displacement of the reference catheter from the nominal location in the CS, which distorts the time-referencing ([0040], [0048])
mitigating the distortion in the EP map using the estimated displacement ([0040], [0048])

Regarding claims 1 and 8, Govari does not explicitly disclose utilizing fixed body electrodes for the estimating a displacement step, and Govari does not explicitly disclose wherein mitigating the distortion of the EP map comprises correcting the position of the reference catheter in order to provide a new reference signal.  However, Cohen also describes a method and system for electrophysiological mapping ([0058], claim 1), including the use of an active current location circuit similar to that described in the Applicant’s Specification (Cohen: figure 2, [0042]).  Cohen further describes the use of fixed body electrodes in order to estimate the displacement of a reference catheter from a nominal location ([0041], [0043], [0046], [0063]) and wherein mitigating the distortion of an electrophysiological map comprises correcting the position of the reference catheter in order to provide a new reference signal ([0063] - [0065], [0074] - [0078], figure 7 and accompanying description of vertices assuming new positions).  As Cohen is also directed towards electrophysiological mapping and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate fixed body electrodes and apply a distortion mitigation strategy similar to that described by Cohen to the time-referenced ECG signals used by Govari, as doing so advantageously increases the accuracy of the resulting map.
Regarding claims 2 and 9, Govari further describes producing the position signals by performing electrical measurements between the reference catheter and multiple electrodes attached to the body of the patient ([0046], [0058]).  

Regarding claims 4 and 11, Govari further describes wherein estimating the displacement comprises calculating the displacement using an empirical formula that translates the electrical measurements to the displacement ([0048]). 
Regarding claims 5 and 12, Govari further describes presenting to a user a magnitude and a direction of the displacement (figures 3, 4, 6, and their corresponding descriptions).  
Regarding claims 6 and 13, Govari further describes wherein mitigating the distortion comprises prompting a user to move the reference catheter to the nominal location (figure 5, [0053]). 
Regarding claims 7 and 14, Govari further describes wherein mitigating the distortion comprises adapting the ECG signals, or the EP map, to compensate for the displacement of the reference catheter ([0048], [0051], [0053] - [0054]; figure 5).  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792